 Case: 2:20-cv-04559-EAS-KAJ Doc #: 10 Filed: 11/16/20 Page: 1 of 2 PAGEID #: 28




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NICOLE TAYLOR,                                         Case No.: 2:20-cv-04559-EAS-KAJ

               Plaintiff,

v.                                                     NOTICE OF SETTLEMENT

JPMORGAN CHASE BANK,

               Defendant.


        NOTICE IS HEREBY GIVEN that Plaintiff Nicole Taylor and Defendant JPMorgan

Chase Bank (together, the “Parties”) have settled all claims between them in this matter. Plaintiff

and Defendant are in the process of completing the final settlement documents and expect to file

a Notice of Voluntary Dismissal with Prejudice within the next forty-five (45) days. Plaintiff

requests that the Court vacate all pending deadlines and hearings in this matter. The Parties request

that the Court retain jurisdiction over the matter for the purpose of enforcement of the settlement.

                                                       RESPECTFULLY SUBMITTED

                                                       COZMYK LAW OFFICES, LLC

Date: November 16, 2020                                /s/ Peter Cozmyk
                                                       Peter Cozmyk (Bar #78862)
                                                       6100 Oak Tree Blvd., Suite 200
                                                       Independence, Ohio44131
                                                       pcozmyk@cozmyklaw.com
                                                       T: (877) 570-4440
                                                       F: (216) 485-2125
                                                       Attorneys for Plaintiff
                                                       Nicole Taylor




                                               -1/2-
 Case: 2:20-cv-04559-EAS-KAJ Doc #: 10 Filed: 11/16/20 Page: 2 of 2 PAGEID #: 29




                               CERTIFICATE OF SERVICE
       I hereby certify that on November 16, 2020, I electronically filed the foregoing with the
Clerk of the Court using the ECF system, which will send notice of such filing to all attorneys of
record in this matter. Since none of the attorneys of record are non-ECF participants, hard copies
of the foregoing have not been provided via personal delivery or by postal mail.


                                                      /s/ Peter Cozmyk
                                                      Peter Cozmyk (Bar #78862)




                                              -2/2-
